Citation Nr: 0409314	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-06 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for ankylosing 
spondylitis, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from February 1979 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In that decision, the RO, among other things, 
increased the evaluation of the veteran's service-connected 
ankylosing spondylitis from 10 to 20 percent disabling.  The 
RO confirmed this evaluation in its May 2002 statement of the 
case (SOC), and the veteran, in his June 2002 VA Form 9, 
Appeal to the Board, indicated that he remained dissatisfied 
with this evaluation.

Unfortunately, for the reasons explained below, this claim 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000, prior to the 
veteran's June 2001 claim for an increased rating for his 
ankylosing spondylitis.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The RO rated the veteran's ankylosing spondylitis under 
38 C.F.R. § 4.71a, DC 5295 (2003).  The rating criteria for 
evaluating service-connected disabilities of the spine, 
including DC 5295, were recently amended effective September 
26, 2003.  See 68 Fed Reg. 51454 - 51458 (August 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).

The criteria prior to September 26, 2003, for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS), focused on subjective factors such as 
whether any ankylosis was in a favorable or unfavorable 
position (formerly DCs 5286 through 5289) and whether the 
degree of limitation of motion was mild, moderate or severe 
(formerly DCs 5290 through 5292), except that other factors 
were taken into consideration for residuals of a vertebral 
fracture (formerly DC 5285) and sacro-iliac injury and 
weakness and lumbosacral strains (formerly DCs 5294 and 
5295).  As to DC 5295, a 40 percent rating was applicable if 
the lumbosacral strain was manifested by listing of the whole 
spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
was applicable if the low back disorder was manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  The 
Diagnostic Codes for rating spinal disorders were also 
renumbered, including renumbering the Diagnostic Code 
relating to lumbosacral strain, DC 5295, as DC 5237.

The spinal rating criteria effective September 26, 2003, on 
the other hand, use more objective criteria and other 
pertinent considerations.  Specifically, the revised criteria 
provide for evaluations with or without symptoms such as pain 
(radiating or not), stiffness, or aching and thus encompasses 
and takes into account those symptoms and removes any 
requirement that there be any of these symptoms to assign any 
evaluation.  68 Fed. Reg. at 51454 - 51455.  Note (6) to the 
revised criteria provides that the thoracolumbar and cervical 
segments of the spine are to be separately evaluated except 
when there is unfavorable ankylosis of both segments which 
will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, 
also provide for assigning an evaluation based on limitation 
of motion of a particular spinal segment in either forward 
flexion or the limitation of the combined range of motion of 
that spinal segment, either favorable or unfavorable 
ankylosis, or with respect to the entire spine if there is 
loss of more than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  

It further deserves mentioning that the spinal rating 
criteria revised on September 26, 2003, and the supplementary 
information in the published regulations indicate that 
examiners should be asked to identify the underlying 
pathologic process so that evaluations can be made under the 
appropriate diagnostic codes for spinal disability.  68 Fed. 
Reg. at 51454 - 51455.

Here, the RO's April 2002 rating decision, May 2002 SOC, and 
October 2002 supplemental SOC (SSOC) preceded the September 
2003 revision of the rating criteria for diseases and 
injuries of the spine.  The RO thus did not (and could not 
have) addressed the new criteria in those decisions.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  Recently, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas to the extent that it 
indicated retroactive application of a new law or regulation 
might be appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13 (Nov. 19, 2003), 
which addressed the standards governing retroactive 
application of statutes and regulations, found that the 
Karnas rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application."  
Id. at *14-*15.  Thus, the amendments to the regulations 
at issue in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  The amendments to 38 
C.F.R. § 4.71, Diagnostic Codes 5285 to 5295 (now 5235 to 
5243), do not contain such language.  But none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000, 2000 VAOPCGPREC LEXIS 3, *11-12; *15-16 (April 10, 
2000) (where amendment is more favorable, Board should apply 
it to rate disability for periods from and after date of 
regulatory change; Board should apply prior regulation to 
rate veteran's disability for periods preceding effective 
date of regulatory change); Cf. Dudnick v. Brown, 10 Vet. 
App. 79, 79-80 (1997) (applying "more favorable version" 
rule to periods both before and after effective date of new 
criteria pertaining to mental disorders).

In this case, as noted above, the RO did not cite or consider 
the revised criteria that became effective September 26, 
2003, because these changes had not taken effect at the time 
of the April 2002 rating decision, May 2002 SOC, or October 
2002 SSOC.  This being the case, there is potential prejudice 
to the veteran if the RO does not consider the revised rating 
criteria in the first instance-before the Board makes any 
decision concerning this claim on appeal.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

Similarly, the September 2001 VA examination was performed 
pursuant to the old criteria for rating spinal disorders.  
Another VA examination is needed, then, to address the 
revised rating criteria and consider this additional 
evidence.  The revised criteria for rating spinal disorders, 
other than IVDS, provide, in part, that evaluations may be 
based on limitation of the combined range of motion of the 
particular spinal segment and, at Note 2, set forth maximum 
ranges of motion with the exception that a lesser degree of 
motion may be considered normal under the circumstances set 
forth in Note 3, and, in Note 4, that range of motion should 
be measured to the nearest five (5) degrees.

After reviewing the new VA examination, the RO should address 
(1) whether, for the period prior to September 26, 2003, the 
veteran was entitled to a rating higher than 20 percent under 
the old criteria and (2) whether, for the period on and after 
September 26, 2003, he is entitled to a higher rating under 
either the old or the new criteria, whichever are most 
favorable to the veteran.

The Board also notes that the July 2001 VA examination 
worksheet, which ordered the September 2001 VA examinations, 
including an examination of the veteran's spine, indicated 
that the claims file was not to accompany the veteran to the 
September 2001 examinations.  There is no indication on any 
of the examination reports that the VA examiner reviewed the 
claims file prior to or during the examination.  In Caffrey 
v. Brown, 6 Vet. App. 377 (1994), the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims) (Court) stated that a medical examination 
conducted in furtherance of the VA's duty to assist "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination."  
Id. at 381 (citing Waddell v. Brown, 5 Vet. App. 454 (1993)).  
Consideration of such records is especially important in the 
context of an increased rating case because of VA's duty to 
take into account the veteran's entire medical history and 
circumstances when making determinations as to the 
appropriate rating to be assigned.  See 38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 585, 592 (1991).  
This duty exists even where, as here, entitlement to 
compensation already has been established, an increase in the 
disability rating is at issue, and the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  In this case, the VA examiner who 
performed the September 2001 evaluation of the veteran's 
spine did not have the benefit of the information in the 
veteran's claims file or prior medical records, and his claim 
must be remanded for this reason as well.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any further 
determination on the merits, the RO 
should ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed, including the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  The veteran 
should also be asked to submit any 
relevant evidence in his possession 
concerning his claim for an increased 
rating for his ankylosing spondylitis.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since August 2002, including, but not 
limited to, any additional treatment he 
has received relating to his ankylosing 
spondylitis at the Pittsburgh, 
Pennsylvania University Drive VA Medical 
Center (VAMC).

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his ankylosing 
spondylitis since October 2002 including, 
but not limited to, those of Daniel Holt, 
M.D.  Ask him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2003).

4.  After any additional evidence is 
obtained, schedule the veteran for a VA 
orthopedic examination to assess the 
severity of his service-connected 
ankylosing spondylitis.

The claims folder is to be made available 
to the examiner, including the September 
2001 VA spine examination report, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examination should be conducted in 
accordance with both the old and new 
criteria for rating disabilities of the 
spine.  As to the old criteria, the 
examiner should determine if the whole 
spine lists to one side, if there is 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, narrowing or 
irregularity of joint space, muscle spasm 
on extreme forward bending, loss of 
lateral spine motion in the standing 
position. As to the new criteria, the 
examiner should determine whether there 
is weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the lumbosacral 
spine is used repeatedly over a period of 
time.  This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  

If no opinion can be rendered, an 
explanation should be set forth.

5.  Then readjudicate the claim, applying 
the old and new rating criteria in 
accordance with the above discussion as 
to their respective applicability.  If it 
continues to be denied, send the veteran 
and his representative an SSOC and give 
them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




